Title: To George Washington from Thomas Johnson, 13 July 1785
From: Johnson, Thomas
To: Washington, George



Gent.
Fredk [Md.] 13 July 1785

Mr Richardson Stewart, who waited on you at the last Meeting, intends to present himself again at the next. I believe I mentioned him at the former Meeting as a very ingenious Man, of a strong mechanical Turn, sober and active, and as I had heard used to conduct those under him well—he has not been practiced in clearing Rivers one who had and earned a Character would undoubtedly justly claim a preference of any other—whether a chief Conductor of the Work answerable to the Ideas we entertained of such a One can be got or not Mr Stewart will too probably stand on a Footing with those who may offer for either End. If he is favoured with Time and a private Conversa[tion] he will explain himself on the Subject of breakg the Rocks and removing the Fragments, the most material immediate Objects, so as to enable you to form your own Idea of him in that Part; indeed he has mentioned to me a way of drilling them that I have neither seen practiced or before heard of—One of my Brothers, and they all have the Success of the Undertaking

much at Heart, has more Acquaintance with Mr Stewart than I have, he has several Times mentioned him to me as a Man of whom we may entertain good Expectations in every View, and unless he is excluded by others who have been practiced in the very kind of work and are unexceptionable on other Accounts I should gladly see him employed either above the Great or Shannadoah Falls.
My present State of Health will not permit me to attend now with Convenience, else as our preperation is not so forward as we hoped and expected I would have waited on you, though I still flatter myself that we may be ready by the Time Men can be worked to Advantage for the Water keeps up unusually high. I am Gent. Your most obedt Servt

Th. Johnson

